Citation Nr: 1327138	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an upper back and neck condition.

2.  Entitlement to an initial compensable evaluation for herpes simplex virus (HSV).

3.  Entitlement to an increased rating for service-connected major depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to July 1994, and from February 2002 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Upon reconsideration of an April 2007 rating decision, in a March 2008 rating decision, the Cleveland RO granted service connection for HSV and assigned an initial noncompensable evaluation, effective September 23, 2006, the date the original claim for service connection was received.  The RO also denied the Veteran's claim for service connection for a back and neck condition.  The Veteran filed a timely notice of disagreement as to her claims for service connection for a back and neck condition and as to the initial noncompensable evaluation assigned for her service-connected HSV.  

Thereafter, due the Veteran's obtainment of employment as a Rating Veterans Service Representative at the Cleveland RO, her claims file was transferred to the RO in Detroit, Michigan.  In an October 2009 rating decision, the Detroit RO denied the Veteran's claim for a rating in excess of 30 percent for her service-connected depression disability.  

Since the claims currently on appeal were most recently readjudicated in the February 2010 and February 2011 statements of the case (SOCs), the Veteran submitted additional information and evidence in support of the claims.  In the July 2013 appellate brief, the Veteran's representative waived initial RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the claims file shows that additional development is necessary prior to adjudication of the Veteran's claims.  

I.  Service Connection for an upper back and neck condition

The Veteran essentially contends that she has a current upper back and neck condition that was incurred in or aggravated by her active military service.  In a February 2011 statement, the she indicated that she had been diagnosed with whiplash and back pain following her involvement in a motor vehicle accident while "off duty" in July 1995.  She was reportedly treated with physical therapy and recovered without issue.  Symptoms of back pain and spasms recurred in 2003 during her second period of active service following strenuous activity, to include a road march with heavy equipment.  She has reportedly experienced upper back and neck problems since her discharge from active service in September 2006.  

On review of the record, the Board observes that it does not contain any reports of in-service medical examinations and medical history dating after June 2000, to include reports of enlistment and separation examinations and medical history pertaining to her second period of active service from February 2002 to September 2006.  Thus, it is unclear whether the Veteran may have had an upper back and neck condition that preexisted her second period of active military service.  

In this regard, her reserve service treatment records show that in September 1995, the Veteran was receiving private treatment for strain of her cervical, thoracic, and lumbar spine, which made her unable to perform strenuous activity.  A subsequent reserve service examination dated in January 1996 shows a history of recurrent back pain.  The examiner remarked that she had received emergency treatment in July 1995 following a motor vehicle accident.  At the time of examination in January 1996, she was receiving ongoing treatment for back pain with a TENS unit and physical therapy.  Examination of her spine at that time was normal and there was no evidence of any point tenderness.  Subsequent reserve service examinations dated in November 1998, July 1999, and June 2000, show that the Veteran's spine was evaluated as normal and any history of recurrent back pain or trouble was denied.  

Service treatment records dated during the Veteran's second period of active service show complaints and findings of pain and spasm in the upper back that extended into her neck following a road march in October 2003.  Her history of involvement in a motor vehicle accident "years ago" was noted, which reportedly "caused a lot of problems initially," and "now back pain can be aggravated as it was after last Friday's road march."  While there were subsequent complaints of low back, foot, right hip, and leg pain, complaints pertaining specifically to the upper back, neck, and shoulders were again noted in December 2003 (bilateral trapezius strain), August 2004, and November 2005 (lumbago).  Upon seeking treatment for fatigue in July 2006, however, pain was denied and examination was negative for evidence of neck tenderness.

In light of the foregoing, additional development efforts must be undertaken to obtain the Veteran's service reports of medical examinations and medical history dating since June 2000, to specifically include any reports of enlistment and separation examination pertaining to her second period of active service.  

In addition, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed upper back and neck condition in January 2008.  The examiner diagnosed "neck pain," and opined that it is at least as likely as not caused by or a result of the Veteran's activities during military service.  She reasoned that the Veteran first complained of neck pain during active service when she had to wear a ruck sack and it worsened with physical training during service.  The examiner did not, however, address the September 1995 private treatment note showing ongoing treatment for cervical and thoracic spine strain that occurred two months prior, or contemporaneous notations in the service treatment records that accompanied complaints of upper back and neck pain and appeared to attribute in-service complaints to a recurrent history of such pain dating since the Veteran's involvement in the 1995 motor vehicle accident.  In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that the Secretary must ensure that any medical opinion . . . is "based on sufficient facts or data" and; therefore, it must be clear . . . that the examiner has indeed considered "all procurable and assembled data." 23 Vet. App. 382, 390 (2010).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board is of the opinion that a new VA examination would be probative. 

The Veteran's claim for service connection for an upper back and neck condition has been denied due to her lack of a currently diagnosed upper back or neck disability.  In this regard, the limited post-service VA treatment records currently associated with the claims file show ongoing treatment for "back pain" and "neck pain."  Although the Veteran has submitted sporadic post-service VA treatment records dating through 2009, it appears that complete post-service VA treatment records were most recently obtained from the Dayton, Ohio VAMC in January 2008.  In her November 2009 notice of disagreement, the Veteran indicated that she had received VA treatment at the VAMC in Dayton, Ohio since 2007, and at the "Wade Park VAMC" since 2008.  Research indicates that the Cleveland VAMC is located on or near Wade Park.  As ongoing VA treatment records may show a currently diagnosed upper back and neck condition, ongoing VA treatment records must be obtained.

II.  Initial compensable evaluation for HSV

The Veteran asserts that her service-connected HSV warrants an evaluation in excess of the noncompensable evaluation currently assigned.  In October 2009, she indicated that she experienced monthly HSV outbreaks which required treatment with daily medication for suppression since 2007.  

As noted above, post-service VA treatment records remain incomplete.  As they contain information pertaining to treatment for her service-connected HSV, ongoing VA treatment records pertaining to evaluation and treatment of HSV must be obtained.  

In addition, although the Veteran was afforded VA examinations in April 2007 and January 2008 to determine the nature of her HSV disability, at the Veteran's request, gynecological examination was not performed on either occasion as the she was either in menses at the time of examination or was scheduled to deliver a child within one week of the examination.  Moreover, neither the April 2007 or January 2008 examiner addressed or discussed the relevant rating criteria necessary to evaluate the Veteran's service-connected HSV disability.  Specifically, there is no indication as to whether her HSV has required systemic therapy such as corticosteroids or other immunosuppressive drugs or the percentage of her body and exposed areas is affected by HSV.  

The Board observes that where the evaluation of a disability that fluctuates in degree of disability is at issue, such as is the case with the Veteran's HSV, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  Accordingly, the Veteran should be afforded an appropriate examination, to include, if possible, an examination that occurs at an active stage, accounts for all the areas of the body that are affected, and addresses the frequency and length of the Veteran's prescriptions for any corticosteroids or other immunosuppressive drugs.  

To ensure that the record reflects the current severity of the Veteran's HSV disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

III.  Increased rating for depression, currently evaluated as 30 percent disabling

The Veteran essentially contends that a review of her psychiatric treatment records shows that symptoms of her service-connected depression disability support the assignment of an evaluation in excess of the currently assigned 30 percent evaluation.  In November 2009, she asserted that ongoing psychiatric treatment records had not been considered in the decision to continue the 30 percent disability rating.  In the July 2013 appellate brief, the Veteran's representative asserted that the Veteran's depression had worsened since it was most recently evaluated during psychiatric examination in September 2009, nearly four years ago.  

To ensure that the record reflects the current severity of the Veteran's depression disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request the Veteran's reports of service examinations and medical history dating from June 2000 to September 2006 from the NPRC and any other records repository deemed appropriate, to specifically include reports of enlistment and separation examinations and medical history pertaining to the Veteran's second period of active service dating from February 2002 to September 2006.  

All pertinent follow-up must be undertaken in accordance with the M21-1MR, III.iii.2.B.13 for obtainment of the Veteran's reports of service examinations and medical history.

2.  The RO/AMC must contact the Veteran and request that she identify and provide authorization necessary to enable VA to obtain records of any private treatment pertaining to the claimed back and neck condition and HSV dating since her discharge from military service in September 2006, and inpatient/outpatient psychiatric treatment dating since March 2008, to include any records pertaining to emergency treatment for back pain (see May 2008 VA emergency treatment note).  All attempts to obtain identified records should be documented in the claims file.   

Regardless of the Veteran's response, obtain from the Dayton VAMC and Vet Center and the Cleveland VAMC all relevant treatment records pertaining to an upper back and neck condition and HSV dating since January 2008, and inpatient/outpatient psychiatric treatment records dating since March 2008.  

If reasonable efforts to obtain any identified records are unsuccessful, notify the Veteran and her representative of this and explain any further actions VA will take regarding her claims.  38 C.F.R. § 3.159(c)(1), (e)(1).  The appellant and her representative must then be given an opportunity to respond.

3.  After the development requested above has been completed to the extent possible, schedule the Veteran for an appropriate VA examinations to determine (1) the nature and etiology of her claimed upper back and neck condition; (2) the severity of her service-connected HSV disability, and; (3) the severity of her service-connected depression disability.  The claims file, to include a copy of this remand and any relevant records in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the respective examination.  The examiner should elicit a complete history of the claimed disability from the Veteran.  Any indicated tests and studies are to be conducted.

As to the claimed upper back and neck condition, following a review of the claims file, to include the January 2008 examination report, and examination of the Veteran, the examiner should:

a)  Identify any upper back and neck disability that is currently manifested or that has been manifested at any time since September 2007.  

b)  With regard to any upper back and neck condition found on examination, the examiner must: 

i)  Provide an opinion whether it clearly and unmistakably (i.e. it is undebatable) existed prior to the Veteran's entrance into her last period of active duty (February 2002 to September 2006).  

In doing so, the examiner should discuss a September 1995 private treatment note contained in the service treatment records pertaining to treatment of lumbar, cervical, and thoracic spine strains, and notations in the service treatment records pertaining to complaints of upper back and neck pain (see dates above) with reference to her involvement in a prior motor vehicle accident with history of back pain; 

ii)  If any upper back and neck condition found on examination did not clearly and unmistakably exist prior to the Veteran's last period of active duty, provide an opinion as to whether it at least as likely as not (i.e., probability of 50 percent or greater) originated during, or is etiologically related to any injury, event, or illness during her second period of active service, to include a road march with heavy equipment in October 2003.  

If a relationship to any period of service is identified, that should clearly be set forth.

iii)  If any upper back and neck condition found on examination did not clearly and unmistakably exist prior to the Veteran's last period of active duty, and it is not related event, injury, or illness therein, provide an opinion as to whether it at least as likely as not (i.e., probability of 50 percent or greater) is caused or aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected lower lumbar sprain and/or bilateral pes planus with plantar fasciitis disabilities.  

In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the upper back and neck condition, and the aggravation of such symptomatology by service-connected lower lumbar sprain and/or bilateral pes planus with plantar fasciitis disabilities.

iv)  If any upper back and neck condition found on examination did clearly and unmistakably exist prior to the Veteran's second period of active duty, provide an opinion as to whether it is at least as likely as not that the condition clearly and unmistakably was not aggravated beyond the natural progression of the disability during her last period of active service.

c)  As to the Veteran's service-connected HSV disability, following a review of the claims file, to include the April 2007 and January 2008 examination reports, and examination of the Veteran with documentation of her current complaints, identify what symptoms, if any, the Veteran currently manifests or has manifested since her discharge from military service that are specifically attributable to her service-connected HSV.  

The examiner must conduct a detailed skin examination and confirm the diagnosis of HSV.  Then, the examiner should answer the following questions:

i)  What percentage of the Veteran's entire body is affected by HSV?  

ii)  What percentage of exposed areas is affected?  

iii)  Are there any previous affected areas that are not currently active?  

iv)  Is there any time since service where the Veteran's HSV has affected a larger percentage of her body or exposed area?   If so, at what time, and what percentage was affected?

v)  Has the Veteran's HSV required systemic therapy such as corticosteroids or other immunosuppressive drugs?  

If so, have these treatments been required for less than six weeks over the last year, for more than six weeks but not constantly, or constantly or near-constantly over the last year?

d)  As to the Veteran's service-connected depression disability, following a review of the claims file, to include the May 2007, February 2008, and September 2009 examination reports, and interview and examination of the Veteran with documentation of her current complaints:

i)  Identify what symptoms, if any, the Veteran currently manifests or has manifested since March 2008 that are specifically attributable to her service-connected depression disability.  The examiner must conduct a detailed mental status examination. 

ii)  Assign a Global Assessment of Functioning (GAF) score for the Veteran's depression consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

iii)  Discuss the effect, if any, of the Veteran's depression has on her social and occupational adaptability. 

iv)  To the extent possible, differentiate between any mental impairment associated with the Veteran's service-connected depression, and any other mental disorders found on examination and in VA treatment records dating since March 2008.  

Each VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action. 38 C.F.R. § 4.2.

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the benefits sought are not granted to the Veteran's satisfaction, send the Veteran and her representative a SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

